74169: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90423: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 74169


Short Caption:STATE VS. PLUNKETT (ALEXIS)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C324821Classification:Criminal Appeal - Fast Track - Pretrial


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:07/09/2018 at 2:00 PMOral Argument Location:Carson City


Submission Date:07/09/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantThe State of NevadaChristopher J. Lalli
							(Clark County District Attorney)
						Adam Paul Laxalt
							(Attorney General/Carson City)
						Ryan J. MacDonald
							(Clark County District Attorney)
						Steven S. Owens
							(Clark County District Attorney)
						


RespondentAlexis PlunkettMichael L. Becker
							(Las Vegas Defense Group, LLC)
						Adam M. Solinger
							(Las Vegas Defense Group, LLC)
						





Docket Entries


DateTypeDescriptionPending?Document


10/10/2017Filing FeeAppeal Filing fee waived.  Criminal.


10/10/2017Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.17-34379




10/11/2017Order/ProceduralFiled Order Directing Entry and Transmission of Written Order.  District Court Order due:  30 days.17-34679




11/03/2017Order/IncomingFiled District court order. Certified copy of order filed in district court on 11/01/17. Finding of Fact, Conclusion of Law and Order (Defendant's Proposed Order).17-37749




11/28/2017Notice of Appeal DocumentsFiled Notice of Entry of Order.  Filed in district court on:  10/31/2017.17-40888




11/30/2017Order/ProceduralFiled Order Setting Briefing Schedule.  Request for Rough Draft Transcripts due:  11 days.  Fast Track Statement and Appendix due:  50 days.17-41288




12/06/2017Transcript RequestFiled Certificate of No Transcript Request.17-41974




01/22/2018AppendixFiled Appellant's Appendix.18-02775




01/22/2018Fast Track BriefFiled Fast Track Statement.18-02879




02/13/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Fast Track Response due: February 20, 2018.18-05807




02/22/2018Fast Track BriefFiled Fast Track Response.18-06821




03/07/2018Fast Track BriefFiled Reply to Fast Track Response.18-08998




03/07/2018Case Status UpdateFast Track Briefing Completed.


05/17/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument.18-18962




05/25/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, July 9, 2018, at 2:00 p.m. for 30 minutes in Carson City.18-20224




06/27/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-24482




07/09/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


11/15/2018Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Stiglich, J. Majority: Stiglich/Douglas/Cherry/Gibbons/Pickering/Hardesty/Parraguirre. 134 Nev. Adv. Opn. No. 88. EN BANC (SC)18-904230




12/11/2018RemittiturIssued Remittitur. (SC)18-907979




12/11/2018Case Status UpdateRemittitur Issued/Case Closed. (SC)


12/31/2018RemittiturFiled Remittitur. Received by District Court Clerk on December 14, 2018. (SC)18-907979





Combined Case View